DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant states: “In this regard, Yokoyama merely discloses a maximum total ion conductivity is 2.1 x 10-4 S/cm in one example – Example 5, which is Li6.75La3Zr1.75Nb0.25Ta0.25O12. But Example 5 does not include F and therefore does not correspond to Li7-xLa3(Zr2-xAx)O12-yFy. And while Liu discloses an ionic conductivity of at least 1 x 10-4 S/cm, it does not disclose any of the claimed oxides having that conductivity. For at least these reasons, Yokoyama and Liu would not have rendered obvious, claims 1, 6, 10, and 12-16.”
Examiner respectfully disagrees. Yokoyama discloses lithium ionic conductivity (S/cm) orders of 10-4 [0137], and Liu discloses ionic conductivities of at least 1 x 10-4 S/cm [Abstract]. While neither Yokoyama nor Liu singly discloses the claimed formula, Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and total ion conductivity absent a teaching or declaration from the Applicant that such a range of z mol% F 0 < z < 40 such as 14 mol% or 24 mol% LiF would not have rendered obvious the claimed compositional formula range and/or the claimed total ion conductivity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO2017/159571 (corresponding US PGPub 2019/0097267 used for citation purposes)) and further in view of Liu et al. (US PGPub 2015/0118571).
Considering Claim 1, Yokoyama discloses an electrolyte (electrolyte [Abstract]), comprising a lithium composite metal oxide represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]. 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification]. 
-4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition of Yokoyama with the fluoride salt treatment (such as LiF for inherently imparting Fy component of composition) of Liu in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
	Considering Claim 2, Yokoyama discloses a battery (lithium-ion battery [0035]), comprising:
	a composite body including the electrolyte (porous composite body includes electrolyte [0099, 0101, 0102]) according to claim 1 (see combined teachings of Yokoyama and Liu as part of claim 1) and an active material (contains active material [0099, 0101, 0102]); 
	an electrode provided at one face of the composite body (active material layer 2 may be compounded with solid electrolyte layer for composite [0102, 0099, 0101], electrode 4 indirectly provided at one face of active material layer 2 [Figure 1]); and 
	a current collector provided at another face opposite to the one face of the composite body (current collector 1 provided at opposite face of composite active layer [Figure 1]). 
Considering Claim 3, Yokoyama discloses that the active material is a positive active material containing Li and O (active material is positive active material comprising lithium composite oxides such as LiCoO2, LiNiO2, etc. [0039]). 
	Considering Claim 4, Yokoyama discloses that the electrode is metallic Li (negative electrode may be metallic lithium [0040]). 
	Considering Claim 5, the claiming of an electronic apparatus in conjunction with battery is considered to be an intended use of the claimed battery. This intended use provides no mechanical, structural, or composition limitation beyond the claimed battery in Claim 2. Therefore, due to the lack of a mechanical or structural claim limitation, the claiming of an electronic apparatus offers no patentable weight in view of the prior art of record. (In re Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02)	
Considering Claim 6, Yokoyama discloses a method for producing an electrolyte (method of forming an electrolyte [0084]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a calcined body by subjecting the mixture to a first heating treatment (preliminary firing of 540 °C [0125]); and 
forming a crystalline electrolyte (crystalline electrolyte formed [0048]) by subjecting the calcined body to a second heating treatment (main firing performed at 900 °C [0127]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification]. 
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] -4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition method of Yokoyama with the fluoride salt treatment (such as LiF for inherently imparting Fy component of composition) of Liu in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 	 
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
Considering Claim 8, the combined teachings of Yokoyama and Liu are as applied in claim 6. Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] with z mol% F, where 0 < z < 40 so as to serve as a sintering aid during the formation of the cubic garnet phase [0020]. First and second calcination steps are undertaken [0032, 0033]. This promotes the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition method of Yokoyama with the fluoride salt y component of composition) of Liu in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract].
	Considering Claim 9, Yokoyama discloses that in the preparing the mixture, the mixture in a liquid state is prepared (solvent used in mixing step [0065]). 
Considering Claim 10, Yokoyama discloses a method for producing an electrolyte (method of forming an electrolyte [0084]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a calcined body by subjecting the mixture to a first heating treatment (preliminary firing of 540 °C [0125]); and 
forming a crystalline electrolyte (crystalline electrolyte formed [0048]) by subjecting the calcined body to a second heating treatment (main firing performed at 900 °C [0127]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to mixing a fluorine-containing inorganic compound, such as LiF [0103 Specification], and Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification]. 
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] so as to serve as a sintering aid during the formation of the cubic garnet phase [0020]. First and second calcination steps are undertaken [0032, 0033]. This promotes the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of -4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition method of Yokoyama with the fluoride salt treatment of Liu (such as LiF for inherently imparting Fy component of composition) in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
Considering Claim 11, Yokoyama discloses a first heating treatment of 540 °C ([0125]), and a second heating treatment of 900 °C ([0127]). 	 	
Considering Claim 12, Yokoyama discloses a method for producing a battery (method of forming a battery [0035]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a calcined body by subjecting the mixture to a first heating treatment (preliminary firing [0125]); 

preparing a slurry by grinding the fired body (preliminarily fired body is pulverized [0125, 0126]) and thereafter mixing the ground fired body with a solvent (pre-main-fired electrolyte is mixed in solution [0101]); 
forming a first molded body using an active material (molded active material particle layer formed [0101]);
forming a composite body including the first molded body and an electrolyte portion containing a crystalline electrolyte (active material layer 2 may be compounded with solid electrolyte layer for composite [0102, 0099, 0101], crystalline electrolyte formed [0048]) by performing a third heating treatment in a state where the slurry and the first molded body are brought into contact with each other (main firing [0127] performed with active porous body and electrolyte solution in contact with one another [0101]); and 
forming a current collector for the composite body (current collector formed [0037]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification], and is silent to molding the calcined body after grinding the calcined body.
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] with z mol% F, where 0 < z < 40 so as to serve as a sintering aid during the formation of the cubic garnet phase [0020]. First and second calcination and sintering steps are undertaken [0032, 0033]. After the calcination step, the inorganic materials may be milled, compacted, and sintered to form dense pellets [0034]. This promotes the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition of Yokoyama with the fluoride salt treatment y component of composition) of Liu in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
Considering Claim 13, Yokoyama discloses a method for producing a battery (method of forming a battery [0035]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a calcined body by subjecting the mixture to a first heating treatment (preliminary firing [0125]); 
forming a fired body by subjecting the calcined body to a second heating treatment (second preliminary firing performed [0125]); 
preparing a slurry by grinding the fired body (preliminarily fired body is pulverized [0125, 0126]) and thereafter mixing the ground fired body with a solvent (pre-main-fired electrolyte is mixed in solution [0101]); 
forming a first molded body using an active material (molded active material particle layer formed [0101]);

forming a current collector for the composite body (current collector formed [0037]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to mixing a fluorine-containing inorganic compound, such as LiF [0103 Specification], and Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification]. 
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] so as to serve as a sintering aid during the formation of the cubic garnet phase [0020]. First and second calcination steps are undertaken [0032, 0033]. This promotes the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition method of Yokoyama with the fluoride salt treatment of Liu (such as LiF for inherently imparting Fy component of composition) in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 	
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF y component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
Considering Claim 14, Yokoyama discloses a method for producing a battery (method of forming a battery [0035]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a composite body including a first molded body using an active material and an electrolyte portion containing a crystalline electrolyte (active material layer 2 may be compounded with solid electrolyte layer for composite [0102, 0099, 0101], crystalline electrolyte formed [0048]) by performing the first heating treatment and the second heating treatment in a state where the mixture and the first molded body are brought into contact with each other (main firing [0127] and preliminary firing [0125] performed with active porous body and electrolyte solution in contact with one another [0101], method may also be a solid phase synthesis method [0084]); and 
forming a current collector for the composite body (current collector formed [0037]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification].
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] with z mol% F, where 0 < z < 40 so as to serve as a sintering aid during the formation of the cubic garnet phase [0020]. First and second calcination and sintering steps are undertaken [0032, 0033]. After the calcination step, the inorganic materials may be milled, compacted, and sintered to form dense pellets -4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition of Yokoyama with the fluoride salt treatment (such as LiF for inherently imparting Fy component of composition) of Liu in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 	
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
Considering Claim 15, Yokoyama discloses a method for producing a battery (method of forming a battery [0035]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a calcined body by subjecting the mixture to a first heating treatment (preliminary firing [0125]); 
forming a composite body including an active material and an electrolyte portion containing a crystalline electrolyte (active material layer 2 may be compounded with solid electrolyte layer for 
forming a current collector for the composite body (current collector formed [0037]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification], and is silent to molding the calcined body after grinding the calcined body.
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] with z mol% F, where 0 < z < 40 so as to serve as a sintering aid during the formation of the cubic garnet phase [0020]. First and second calcination and sintering steps are undertaken [0032, 0033]. After the calcination step, the inorganic materials may be milled, compacted, and sintered to form dense pellets [0034]. This promotes the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition of Yokoyama with the fluoride salt treatment (such as LiF for inherently imparting Fy component of composition) of Liu in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the -4 S/cm or more. 
Considering Claim 16, Yokoyama discloses a method for producing a battery (method of forming a battery [0035]) comprising: 
preparing a mixture by mixing a plurality of types of raw materials containing elements constituting a lithium composite metal oxide (raw materials are mixed [0054, 0055, 0087]) represented by the following compositional formula: Li7-xA2-xM1xM2xO12 [0048], wherein A is preferably Zr [0049], M1 is preferably at least two elements of the group Nb, Ta, and Sb [0050], M2 is preferably La [0052], for a compound such as Li6.75La3Zr1.75Nb0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Ta0.25O12 [0112], Li6.75La3Zr1.75Nb0.25Sb0.25O12 [0114], or Li6.75La3Zr1.75Ta0.25Sb0.25O12 [0116]; 
forming a calcined body by subjecting the mixture to a first heating treatment (preliminary firing [0125]); 
forming a fired body by subjecting the calcined body to a second heating treatment (second preliminary firing performed [0125]); 
forming a composite body including the first molded body and an electrolyte portion containing a crystalline electrolyte (active material layer 2 may be compounded with solid electrolyte layer for composite [0102, 0099, 0101], crystalline electrolyte formed [0048]) by performing a third heating treatment in a state where the slurry and the first molded body are brought into contact with each other (main firing [0127] performed with active porous body and electrolyte solution in contact with one another [0101], method may also be a solid phase synthesis method [0084]); and 
forming a current collector for the composite body (current collector formed [0037]). 
Yokoyama discloses that the electrolyte is lithium garnet-type [0009] for a lithium-ion battery [Abstract, 0035]. However, Yokoyama is silent to mixing a fluorine-containing inorganic compound, such as LiF [0103 Specification], and Yokoyama is silent to the Fy component of the composition, which is created by introducing and mixing fluorine-containing inorganic compounds such as LiF [0103 Specification]. 
Liu discloses an electrolyte comprising a lithium lanthanum zirconium oxide having a garnet crystal structure [Abstract]. Fluorine may be added in the form of a fluoride salt such as LiF [0020, 0037] -4 S/cm [Abstract]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte composition method of Yokoyama with the fluoride salt treatment of Liu (such as LiF for inherently imparting Fy component of composition) in order to promote the formation of the cubic garnet phase, which has an ionic conductivity as much as two orders of magnitude greater than the ionic conductivity of the tetragonal garnet phase [0020], for an ionic conductivity for a lithium-ion battery [0005, 0036] of at least 1 x 10-4 S/cm [Abstract]. 
Liu teaches using LiF with z mol% F 0 < z < 40 as a sintering aid during the formation of the cubic garnet phase [0020], and the addition of LiF appears to increase the conductivities over LLZO material to values of 4.9 x 10-4 S/cm and 5.2 x 10-4 S/cm in Examples 2 and 3 when 14 mol% LiF and 24 mol% LiF are incorporated respectively [Table 1, 0052]. The same fluoride salt of LiF is used in the claimed invention for introducing the Fy component of the composition [0103 Specification], so it appears that the combined teachings of Yokoyama and Liu inherently suggest the claimed compositional formula and a total ion conductivity of 1.5 x 10-4 S/cm or more. 
Considering Claim 17, Liu discloses that in the preparing the mixed body, a slurry as the mixed body including the powder, the active material, and a solvent is prepared (main firing [0127] performed with active porous body and electrolyte solution in contact with one another [0101]). 	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO2017/159571 (corresponding US PGPub 2019/0097267 used for citation purposes)) and further in view of Liu et al. (US PGPub 2015/0118571) and Holme et al. (PGPub 2016/0056500).
Considering Claim 7, Yokoyama discloses that a polymer binder [0095] may be used for raw materials (green sheet) [0099]. However, Yokoyama is silent to a fluorine-containing polymer compound. 
Holme discloses a lithium stuffed garnet material for a lithium battery [Abstract, 0105] including an active material and a lithium conductive polymer binder [0050, 0192]. The binder is also included in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the binder and formation method of Yokoyama with the polyvinylidene fluoride binder and formation method of Holme in order to provide a binder that is lithium conductive in a lithium battery [0050, 0192, 0296]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725